Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 13, 2018

                                     No. 04-18-00493-CV

                        Travis MENDIOLA, Jr. and Brenda Mendiola,
                                      Appellants

                                               v.

                                   Travis MENDIOLA, Sr.,
                                           Appellee

                 From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 15-04-0196-CVW
                       The Honorable Russell Wilson, Judge Presiding


                                        ORDER
       On September 10, 2018, we received a response from appellant advising us that payment
has been made for preparation of the clerk’s record. Accordingly, the clerk’s record is due on or
before October 10, 2018.

                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court